Case 0:08-cr-60090-DMM Document 324 Entered on FLSD Docket 03/17/2020 Page 1 of 7
                 Case: 17-15192 Date Filed: 03/16/2020 Page: 1 of 1

                                                                                                           AP
                            UNITED STATES COURT OF APPEALS
                               FOR THE ELEVENTH CIRCUIT                                  Mar 16, 2020
                               ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                             56 Forsyth Street, N.W.
                                             Atlanta, Georgia 30303                                               MIAMI

  David J. Smith                                                                      For rules and forms visit
  Clerk of Court                                                                      www.ca11.uscourts.gov


                                           March 16, 2020

   Clerk - Southern District of Florida
   U.S. District Court
   400 N MIAMI AVE
   MIAMI, FL 33128-1810

   Appeal Number: 17-15192-EE
   Case Style: Devon Chance v. USA
   District Court Docket No: 0:16-cv-61354-DMM
   Secondary Case Number: 0:08-cr-60090-DMM-2

   A copy of this letter, and the judgment form if noted above, but not a copy of the court's
   decision, is also being forwarded to counsel and pro se parties. A copy of the court's decision
   was previously forwarded to counsel and pro se parties on the date it was issued.

   The enclosed copy of the judgment is hereby issued as mandate of the court. The court's opinion
   was previously provided on the date of issuance.

   Sincerely,

   DAVID J. SMITH, Clerk of Court

   Reply to: Lois Tunstall
   Phone #: (404) 335-6191

   Enclosure(s)
                                                                       MDT-1 Letter Issuing Mandate
Case 0:08-cr-60090-DMM Document 324 Entered on FLSD Docket 03/17/2020 Page 2 of 7
                 Case: 17-15192 Date Filed: 03/16/2020 Page: 1 of 1


                             UNITED STATES COURT OF APPEALS
                                   For the Eleventh Circuit
                                       ______________

                                            No. 17-15192
                                           ______________

                                      District Court Docket Nos.
                             0:16-cv-61354-DMM; 0:08-cr-60090-DMM-2

   DEVON CHANCE,

                                                      Petitioner - Appellant,

   versus

   UNITED STATES OF AMERICA,

                                               Respondent - Appellee.
                         __________________________________________

                         Appeal from the United States District Court for the
                                    Southern District of Florida
                         __________________________________________

                                             JUDGMENT

   It is hereby ordered, adjudged, and decreed that the opinion issued on this date in this appeal is
   entered as the judgment of this Court.

                                      Entered: January 22, 2020
                           For the Court: DAVID J. SMITH, Clerk of Court
                                           By: Jeff R. Patch




  ISSUED AS MANDATE 03/16/2020
Case 0:08-cr-60090-DMM Document 324 Entered on FLSD Docket 03/17/2020 Page 3 of 7
                 Case: 17-15192 Date Filed: 01/22/2020 Page: 1 of 5


                                                            [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 17-15192
                             Non-Argument Calendar
                           ________________________

           D.C. Docket Nos. 0:16-cv-61354-DMM; 0:08-cr-60090-DMM-2



  DEVON CHANCE,

                                                              Petitioner-Appellant,

                                     versus

  UNITED STATES OF AMERICA,

                                                            Respondent-Appellee.

                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                (January 22, 2020)

  ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

  Before WILLIAM PRYOR, GRANT, and ANDERSON, Circuit Judges.

  PER CURIAM:
Case 0:08-cr-60090-DMM Document 324 Entered on FLSD Docket 03/17/2020 Page 4 of 7
                 Case: 17-15192 Date Filed: 01/22/2020 Page: 2 of 5


        This case returns to us on remand from the Supreme Court for further

  consideration in light of United States v. Davis, 139 S. Ct. 2319 (2019). We now

  reverse in part the district court’s order denying Chance’s § 2255 motion, vacate

  Chance’s conviction for conspiracy to possess a firearm during and in relation to

  conspiracy to commit Hobbs Act robbery, and remand for resentencing.

                                           I.

        A federal jury found Chance guilty of six counts of Hobbs Act robbery, 18

  U.S.C. § 1951(a); six counts of possession of a firearm during and in relation to a

  crime of violence (predicated on the Hobbs Act robbery offenses), 18 U.S.C.

  § 924(c)(1); one count of conspiracy to commit Hobbs Act robbery, 18 U.S.C.

  § 1951(a); and one count of conspiracy to possess a firearm during and in relation

  to a crime of violence (predicated on the conspiracy to commit Hobbs Act robbery

  offense), 18 U.S.C. § 924(o). The district court sentenced Chance to a total of

  1,794 months’ imprisonment, 60 months’ supervised release, and fines totaling

  $1,400. Chance’s convictions and sentence were affirmed on direct appeal, United

  States v. Lewis, 433 F. App’x 844 (11th Cir. 2011) (unpublished), and the district

  court subsequently denied his first § 2255 motion.

        Following the Supreme Court’s decision in Johnson v. United States, 135 S.

  Ct. 2551, 2557 (2015), holding that the definition of “violent felony” in

  § 924(e)(2)(B)(ii) of the Armed Career Criminal Act—commonly called the


                                            2
Case 0:08-cr-60090-DMM Document 324 Entered on FLSD Docket 03/17/2020 Page 5 of 7
                 Case: 17-15192 Date Filed: 01/22/2020 Page: 3 of 5


  “residual clause”—was unconstitutionally vague, we granted Chance leave to file a

  second § 2255 motion on the limited issue of whether his conviction for conspiracy

  to possess a firearm during and in relation to a “crime of violence,” predicated on

  conspiracy to commit Hobbs Act robbery, was affected by Johnson.

         Once given leave to do so, Chance filed a second § 2255 motion in the district

  court, arguing (as relevant here) that conspiracy to commit Hobbs Act robbery could

  no longer serve as a predicate crime of violence because Johnson had rendered

  § 924(c)’s residual-clause definition of that term invalid and the offense did not

  otherwise meet the statutory definition of “crime of violence.” 1

         The district court denied Chance’s § 2255 motion but granted him a certificate

  of appealability on the issue of whether Johnson affected § 924(c)’s residual clause,

  and Chance appealed. Based on our en banc opinion in Ovalles v. United States,

  905 F.3d 1231 (11th Cir. 2018)—in which we held that Johnson did not affect

  § 924(c)(3)(B)—we affirmed. In Davis, however, the Supreme Court applied its

  reasoning from Johnson and held that the residual clause in § 924(c)(3)(B) was

  unconstitutionally vague.         The Supreme Court granted Chance’s petition for




  1
    Section 924(c)(3) defines a “crime of violence” as a felony offense that either “(A) has as an
  element the use, attempted use, or threatened use of physical force against the person or property
  of another” (the “elements clause”), or “(B) that by its nature, involves a substantial risk that
  physical force against the person or property of another may be used in the course of committing
  the offense” (the “residual clause”). 18 U.S.C. § 924(c)(3)(A)–(B).
                                                  3
Case 0:08-cr-60090-DMM Document 324 Entered on FLSD Docket 03/17/2020 Page 6 of 7
                 Case: 17-15192 Date Filed: 01/22/2020 Page: 4 of 5


  certiorari, vacated our opinion, and remanded for further consideration in light of

  Davis.

                                            II.

        Having considered the effect of Davis on Chance’s claim, we conclude that

  Chance’s § 924(o) conviction cannot stand. Section 924(o) makes it a crime to

  conspire to use, carry, or possess a firearm during and in relation to or in

  furtherance of a “crime of violence,” as that term is defined in § 924(c)(3). 18

  U.S.C. § 924(o); see id. § 924(c)(1)(A). After Davis, only § 924(c)(3)’s elements-

  clause definition of “crime of violence” remains intact. This means that Chance’s

  § 924(o) conviction is valid only if the predicate crime, conspiracy to commit

  Hobbs Act robbery, “has as an element the use, attempted use, or threatened use of

  physical force against the person or property of another.” 18 U.S.C.

  § 924(c)(3)(A). We recently held that it does not. See Brown v. United States, 942

  F.3d 1069, 1075 (11th Cir. 2019).

        Because conspiracy to commit Hobbs Act robbery does not qualify as a

  § 924(c) “crime of violence” and Chance’s conviction for conspiracy to use and

  carry a firearm during and in relation to a crime of violence (Count 2 of the

  indictment) was predicated solely on conspiracy to commit Hobbs Act robbery, his

  conviction on Count 2 is invalid. We therefore reverse the district court’s denial of

  Chance’s § 2255 motion as to Count 2 only, vacate Chance’s conviction on Count


                                             4
Case 0:08-cr-60090-DMM Document 324 Entered on FLSD Docket 03/17/2020 Page 7 of 7
                 Case: 17-15192 Date Filed: 01/22/2020 Page: 5 of 5


  2, and remand for resentencing in accordance with this opinion. We affirm the

  district court’s denial of relief in all other respects.

         AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.




                                               5
